Citation Nr: 1453444	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2007 to February 2011.   

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which granted service connection and assigned a noncompensable rating for the Veteran's migraine headaches.  By a decision dated in July 2012, the noncompensable initial rating assigned for migraine headaches was increased to 30 percent, effective from February 2011 (date of claim).  Jurisdiction is now retained by the RO in Cleveland, Ohio. 

In April 2014, the Veteran testified during a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

For the entire period on appeal, the Veteran's migraine headaches are not shown to result in very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8100 (2014).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for migraine headaches.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in December 2010, prior to the initial adjudication in May 2011.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records and identified post service treatment records.  The file also contains statements and contentions made by the Veteran and his representative.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was afforded a VA examination in January 2011.  To that end, when VA undertakes to obtain an opinion or provide a VA examination, it must ensure that the opinion or examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate for adjudication purposes.  The VA physicians' report was comprehensive and adequately addressed the Veteran's symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion or examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the most recent examination is now almost 3 years old.  The mere passage of time since an examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's headache symptomatology since the last examination.  The Veteran has not argued the contrary.  Rather, he argues that his symptoms warrant a higher disability rating. 

The Veteran was also provided an opportunity to set forth his contentions during a January 2013 video conference hearing before the undersigned Veterans Law Judge (VLJ).  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that during the hearing, the VLJ explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Therefore, the Board finds that VA's duties to notify and assist are met.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. Part 4 (2014).

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where, as here, the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to determine if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014). 

The Veteran was service-connected for migraine headaches, effective in February 2011, and rated at 0 percent disabled under DC 8100.  As noted above, the Veteran's rating was increased to 30 percent, to date of claim, under the same criteria in July 2012.  

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Analysis

Service treatment records show treatment in December 2009 for complaints of worsening headaches.  In January 2010, the Veteran reported about one headache a week.  In April 2010, he indicated he was having 2 headaches per week with associated photophobia and blurred vision.  In July 2010 he stated he was back to 1 headache per week and indicated that the prescribed medication relieved his symptoms.  The Veteran separated from active service in February 2011.

The Veteran underwent a pre-discharge VA examination in January 2011.  During this examination, the Veteran reported that his headaches typically begin in the eye/temple region and give him eye sensitivity with sharp pain that moves to the back of his head.  He also indicated that he has blackouts and nausea.  His migraines are reportedly triggered by light, loud noise, sleepiness, exertion, or nothing at all.  He indicated that when he has a headache, he has to stay in bed and is "unable to do anything."  He stated that he has headaches an average of twice per week and they last about 6 hours.  When he has a headache, his ability to perform daily functions is affected, as he is unable to do much except for sleep.  He indicated that the treatment is Excedrin migraine, Zomig, and Fioricet.  The examiner diagnosed him with migraine headaches.  

The Veteran submitted a statement from his wife dated in June 2012.  She indicated that she witnessed his migraines, about 1 or 2 every week, and stated that they are debilitating.  She said that when he would get a migraine, she would be "responsible for handling any and all affairs for the remainder of that day or even a couple days, depending on how long they would last."  The Veteran also submitted a statement from his previous supervisor, dated in June 2012.  He noted that the Veteran was "plagued with frequent, recurring headaches" about every other week.  His previous position was in a sleep study laboratory, so he was permitted to sleep off his headaches when he had them at work.  However, his supervisor noted that he was sent to the emergency department more than once for headaches.  His supervisor noted that the Veteran "went out of his way to ensure that our service had coverage although sacrificing his own health" and that although he was often told to take the day off, he would choose to rest for a few hours and stay at work.  

During the hearing in January 2013, the Veteran indicated that he was presently employed for the previous 3 weeks and before that he was a student.  He stated that he would miss a few classes each month because of his headaches.  However, he noted that he had not missed any work in the previous 3 weeks in his new position.  The Veteran also stated that while his migraines would delay household chores, he was still able to complete them.  He argued that his headaches had not yet become a problem at work because he was able to use leave but once that ran out, he would be losing money.  He also noted that not many jobs would permit him to miss work so frequently.  

The above evidence shows that the Veteran has headaches on a weekly basis, that they are prostrating, and that he has missed a few classes or days of work per month due to completely prostrating headaches.  However, his migraine headaches are not shown to be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  To the contrary, the Veteran reported during the January 2013 hearing that he had missed only a few days of classes per month while he was in school and had not missed any days of work at his current position due to headaches in the previous 3 weeks.  Similarly, he indicated that his medication will help sometimes and that he is able to complete his household chores after resting.  Finally, although he indicated during the hearing that not all jobs would permit him to miss so much work, he did not indicate that he experienced any repercussions while in school or at his current position.  His previous supervisor even noted that he would choose to stay at work and rest for a few hours rather than take a day off.  Therefore, his contentions are merely speculative and he has not shown that his migraines currently present an economic interference.  Further, the rating criteria contemplate whether the Veteran's migraine headaches interfere with his economic adaptability.  In this instance, the Veteran is able to maintain employment and misses little to no work because of his headaches.  

Thus, without there being any objective evidence of very frequent completely prostrating attacks causing severe economic inadaptability, the next higher (50 percent) rating is not warranted.  The frequency of such symptomatology is simply not shown.  As such, the symptoms, frequency, and duration of the Veteran's prostrating attacks more nearly approximate the criteria for the current 30 percent rating.

The Board has considered the statements of the Veteran and his lay witnesses that his disability warrants a higher rating.  The Veteran is competent to report migraine headache symptoms because this requires only personal knowledge as it comes to him through his senses, but neither the Veteran nor his witnesses are competent to identify his disability according to a specific rating in the diagnostic codes.  Layno, 6 Vet. App. at 470.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.  He has made no indication his headache disability has hindered his productivity within the company he currently works for.  Put another way, the symptoms described by the Veteran do not rise to the level of disability contemplated by the 50 percent rating criteria.

Other Considerations

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's headaches.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for each period, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture for headaches is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he testified during the January 2013 video conference hearing that he was still working.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 30 percent for migraine headaches is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


